DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/989,786 (“’786 Reissue Application” or “instant application”), having a filing date of 10 August 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuation reissue of application 16/375,802, filed 4 April 2017, now U.S. Reissue Patent RE48,155, issued 11 August 2020, which is a reissue of U.S. Patent 9,612,621 (“’621 Patent”) titled “MOBILE DEVICE INCLUDING A FLEXIBLE DISPLAY DEVICE AND METHOD OF OPERATING THE SAME”, which issued on 4 April 2017 with claims 1-20 (“issued claims”).  The application resulting in the ‘621 Patent was filed on 27 January 2014 and assigned U.S. patent application number 14/165,393 (“’393 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘621 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘621 Patent claims foreign priority under 35 U.S.C. § 119(a)-(d) to Korean Patent Application 10-2013-0012003, filed 1 February 2013.

As a reissue application, the instant application is entitled to the priority date of the ’621 Patent, the patent being reissued.  That being the case, Applicants are entitled to a priority date of 1 February 2013.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found instance where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Information Disclosure Statement
Applicants’ Information Disclosure Statement (IDS), filed 28 March 2022, has been received and entered into the record.
Since the IDS complies with the provisions of MPEP § 609, the reference cited therein has been considered by the examiner.  
See attached form PTO-1449.

VI. Applicant’s Response
Applicant’s response (“Response”), filed 29 April 2022, includes remarks and amendment to the claims, as well as a new reissue declaration.  Claims 21 and 26 were amended.
Claims 21-30 remain pending in the application.

The amendment, however, is objected to, because it fails to comply with the provisions of 37 C.F.R. §§ 1.173(d) and (g).  In reissue applications, changes are made relative to the issued patent.  Since all current claims are new claims relative to the issued claims, their status should be “(New)” (or in the case of claims 21 and 26, “(New, Amended)”), and the entire text of the claims should be underlined.  See MPEP § 1453.

VII. Response to Arguments
Applicant’s response included a number of arguments.  They are addresses in turn below.

Consent
Applicants argue that the person signing the Consent is in fact authorized to act on behalf of the Assignee.  These arguments are persuasive.
The pending objection to the Consent is withdrawn.

Reissue Declaration
In view of the new reissue declaration, the pending objection to the declaration is withdrawn.
The pending claim rejections under 35 U.S.C. § 251 are withdrawn for the same reason.

Double Patenting
Applicants argue that the pending obviousness-type double patenting rejections should be withdrawn in view of a newly submitted terminal disclaimer.
However, no terminal disclaimer has been received by the Office.
The rejections are maintained.

Rejections under 35 U.S.C. § 103
Applicant argues that in view of the amendments to claims 21 and 26, the pending rejections under 35 U.S.C. § 103 should be withdrawn.
The Office respectfully disagrees.

Specifically, Applicant argues that Oh fails to disclose a flexible touch-screen device having first and second touch screen regions, wherein the second touch-screen region is inwardly foldable such that respective regions thereof face each other while the second touch-screen region is in the folded state.
Oh, however, does in fact teach these limitations.

Oh discloses a flexible touch screen device, such as is illustrated in Fig. 2:

    PNG
    media_image1.png
    166
    592
    media_image1.png
    Greyscale
 
Note flexible touch screen 200, including a first touch-screen region 110 and second touch-screen region encompassed by 120 and 130.  The second touch-screen region includes bending portion 150.

Fig. 5 illustrates the claimed ‘inwardly foldable’ property of the second touch-screen region, including regions 120 and 130, whereby the second touch-screen region is inwardly folded along bending portion 151: 

    PNG
    media_image2.png
    276
    665
    media_image2.png
    Greyscale

As can be seen, when the second touch-screen region is inwardly folded, the respective regions 120 and 130 face each other, as claimed.

    PNG
    media_image3.png
    212
    315
    media_image3.png
    Greyscale


The Office notes that Merriam-Webster defines ‘facing’ (adjective)1 as “located directly across from something: opposite”.  Furthermore, ‘face’ (verb)2 is defined as “to sit or stand with the face toward” and “to have the front oriented toward.”  Fig. 5 illustrates the two respective regions 120 and 130 having faces oriented toward each other, thus disclosing the claimed “fac[ing] each other.”
Were Applicants to argue that the limitation “fac[ing] each other” is not disclosed by the embodiment of Fig. 5 for some reason, the Office additionally points out that there are other embodiments, such as those of Figs. 7 and 10, that also disclose a touch-screen region that when inwardly folded, the respective regions thereof face each other:

    PNG
    media_image4.png
    278
    512
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    269
    515
    media_image5.png
    Greyscale


These disclosures all illustrate embodiments of Oh’s flexible touch-screen device having first and second regions wherein the second touch-screen region is inwardly foldable such that respective regions thereof face each other while the second touch-screen region is in a folded state.
The rejections of record are maintained.

VIII. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 and 25-30 of U.S. Patent No. RE48,155.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the only difference between the application claims and the reference claims is that the application claims refer to first and second touch-screen regions, whereby the reference claims refer to internal and external touch-screen regions.  Because the application claims are anticipated by the reference claims, the claims are not patentably distinct and a double patenting rejection of the claims is appropriate.

IX. Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-30 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,96,202 to Joohyeon Oh (“Oh”) in view of U.S. Patent Application Publication 2009/0295731 to Jong-Hwan Kim et al. (“Kim”).


Regarding claim 21, Oh teaches a flexible touch-screen device (see disclosure of a display device comprising a flexible touch screen 200, Figs. 1 and 2, and col. 4, lines 28-51 et seq.) comprising:
a) a first touch-screen region (see portion of flexible touch-screen 200 corresponding to first body 110, Figs. 2 and 12 et seq.);
b) a second touch-screen region that is inwardly foldable (see portion of flexible touch-screen 200 corresponding to second body 120 and third body 130, Figs. 2 and 12 et seq.; see also illustration that the touch screen regions are inwardly foldable, Figs. 3-6 et seq.) such that respective regions thereof face each other while the second touch-screen region is in a folded state (see illustration of respective regions of the second touch-screen region face each other when the second touch-screen region is in the folded state, Figs. 3-7 and 10 et seq.); and
c) a body to which the first touch-screen region and the second touch-screen region are attached (see body 100, Fig. 1, as well as first, second, and third bodies 110, 120, and 130, Fig. 2 et seq.; see also disclosure that the display device comprises a body 100 and a flexible display screen 200 supported by the body, col. 4, lines 1-3 et seq.).

Oh does not explicitly teach a flexible touch-screen device configured to display content on specific touch-screen regions depending upon whether the region is in a folded or unfolded state, although Oh does teach that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power (see Figs. 21 and 22, and col. 11, lines 1-18 et seq.).

Kim, however, teaches a touch-screen device whereby the device is configured to display an executing application program on the first touch-screen region while the device is in a folded state, and to display the executing application program on a part region or an entire region of the second touch-screen region when a state of the device is changed from the folded state to the unfolded state (see disclosure that content that is displayed on a first display when the device is in the folded state is moved to be displayed on a second display when the device is changed from a folded state to an unfolded state, Figs. 60-72; see specifically disclosure that “upon closing the mobile terminal, a webpage displayed on a sub window may be moved to and displayed [on] a main window” at ¶[0270], and that “when the mobile terminal is open, the controller 180 moves and displays a part of [an] object displayed on the main display onto a sub display, ¶[0276]; see analogous disclosures at ¶¶[0274]-[0301] et seq.).

    PNG
    media_image6.png
    742
    574
    media_image6.png
    Greyscale


In light of Kim’s disclosure of a device that moves content from one display to another in response to the detection of the device being opened or closed, it would have been obvious to one of ordinary skill in the art at the time of the invention to display content on one display (such as an external display) when the second display is in a folded state, and to move said content to a different display (such as an internal display) when the second display changes from a folded state to an unfolded state in the flexible touch-screen device disclosed by Oh, particularly in light of Oh’s disclosure of detecting opening and closing events and powering only those displays that are exposed and cutting off power to those displays that are no longer exposed, since this would ensure that said content is visible to a user at all times regardless of the folded or unfolded state of the device.


Regarding claim 22, Kim additionally teaches a flexible touch-screen device wherein the device is further configured to display the executing application program on the second touch-screen region while the device is in the unfolded state and to display the executing application program on a part region or an entire region of the first touch-screen region when the state of the device is changed from the unfolded state to the folded state (see disclosure that content that is displayed on a first display when the device is in the folded state is moved to be displayed on a second display when the device is changed from a folded state to an unfolded state, Figs. 60-72; see specifically disclosure that “upon closing the mobile terminal, a webpage displayed on a sub window may be moved to and displayed [on] a main window” at ¶[0270], and that “when the mobile terminal is open, the controller 180 moves and displays a part of object displayed on the main display onto a sub display, ¶[0276]; see analogous disclosures at ¶¶[0274]-[0301] et seq.).

    PNG
    media_image6.png
    742
    574
    media_image6.png
    Greyscale


In light of Kim’s disclosure of a device that moves content from one display to another in response to the detection of the device being opened or closed, it would have been obvious to one of ordinary skill in the art at the time of the invention to display content on one display (such as an external display) when the second display is in a folded state, and to move said content to a different display (such as an internal display) when the second display changes from a folded state to an unfolded state in the flexible touch-screen device disclosed by Oh, particularly in light of Oh’s disclosure of detecting opening and closing events and powering only those displays that are exposed and cutting off power to those displays that are no longer exposed, since this would ensure that said content is visible to a user at all times regardless of the folded or unfolded state of the device.

Regarding claim 23, Oh additionally teaches a flexible touch-screen device wherein the body comprises a hinge configured to support a folding operation of the second touch-screen region (see disclosure of bending portions 140, 141, 150, 151, Figs. 2-10 and col. 4, lines 61-64 et seq.:

    PNG
    media_image7.png
    299
    472
    media_image7.png
    Greyscale
).


Regarding claim 24, Oh additionally teaches a flexible touch-screen device wherein the second touch-screen region is activated and the first touch-screen region is deactivated when the second touch-screen region is unfolded to equal to or a greater than a first folding angle (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.; the Office notes that the disclosure of powering on display regions that are exposed and powering off display regions that are not exposed upon detection of a folding/unfolding event renders inherent the claimed first folding angle, since there must inherently be some angle at which the bending sensor registers a bending/unbending event).

Regarding claim 25, Oh additionally teaches a flexible touch-screen device wherein the second touch-screen region is deactivated and the first touch-screen region is activated when the second touch-screen region is folded to equal to or a smaller than a second folding angle (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.; the Office notes that the disclosure of powering on display regions that are exposed and powering off display regions that are not exposed upon detection of a folding/unfolding event renders inherent the claimed second folding angle, since there must inherently be some angle at which the bending sensor registers a bending/unbending event).


Regarding claim 26, Oh teaches a method of operating a flexible touch-screen device (see disclosure of a display device comprising a flexible touch screen 200, Figs. 1 and 2, and col. 4, lines 28-51 et seq.) that comprises a first touch-screen region (see portion of flexible touch-screen 200 corresponding to first body 110, Figs. 2 and 12 et seq.), a second touch-screen region that is inwardly foldable (see portion of flexible touch-screen 200 corresponding to second body 120 and third body 130, Figs. 2 and 12 et seq.; see also illustration that the touch screen regions are inwardly foldable, Figs. 3-6 et seq.) such that respective regions thereof face each other while the second touch-screen region is in a folded state (see illustration of respective regions of the second touch-screen region face each other when the second touch-screen region is in the folded state, Figs. 3-7 and 10 et seq.), and a body to which the first touch-screen region and the second touch-screen region are attached (see body 100, Fig. 1, as well as first, second, and third bodies 110, 120, and 130, Fig. 2 et seq.; see also disclosure that the display device comprises a body 100 and a flexible display screen 200 supported by the body, col. 4, lines 1-3 et seq.).
Oh further discloses the step of detecting whether a state of the second touch-screen region is changed from the folded state to an unfolded state (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.).

Oh does not explicitly teach a flexible touch-screen device configured to display content on specific touch-screen regions based upon detecting whether the region is in the folded or unfolded state.

Kim, however, teaches a method of operating a flexible touch-screen device comprising:
a) displaying an executing application program on the first touch-screen region while the device is in the folded state (see disclosure of a method for moving a displayed object in cooperation with an opening/closing operation of a mobile terminal having a dual display, whereby when the terminal is closed, information objects are displayed overlapped with each other on a main display, ¶¶[0274]-[0279] et seq.); and
b) displaying the executing application window on a part region or an entire region of the second touch-screen region when the state of the device is changed from the folded state to the unfolded state (see disclosure of a method for moving a displayed object in cooperation with an opening/closing operation of a mobile terminal having a dual display, whereby when the terminal is opened, the controller moves and displays an object from the main display to a sub-display, Figs. 60 and 65B, and ¶¶[0274]-[0279] et seq.: 

    PNG
    media_image6.png
    742
    574
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    679
    575
    media_image8.png
    Greyscale
).



In light of Kim’s disclosure of a device that moves content from one display to another in response to the detection of the device being opened or closed, it would have been obvious to one of ordinary skill in the art at the time of the invention to display content on one display (such as an external display) when the second display is in a folded state, and to move said content to a different display (such as an internal display) when the second display changes from a folded state to an unfolded state in the flexible touch-screen device disclosed by Oh, particularly in light of Oh’s disclosure of detecting opening and closing events and powering only those displays that are exposed and cutting off power to those displays that are no longer exposed, since this would ensure that said content is visible to a user at all times regardless of the folded or unfolded state of the device.


Regarding claim 27, Oh discloses the step of detecting whether a state of the second touch-screen region is changed from the unfolded state to an folded state (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.).

Oh does not explicitly teach a flexible touch-screen device configured to display content on specific touch-screen regions based upon detecting whether the region is in a folded or unfolded state.

Kim, however, teaches a method of operating a flexible touch-screen device further comprising:
a) displaying the executing application program on the second touch-screen region while the device is in a unfolded state (see disclosure of a method for moving a displayed object in cooperation with an opening/closing operation of a mobile terminal having a dual display, whereby when the terminal is open, information objects are displayed on both a main display and a sub-display, ¶¶[0274]-[0279] et seq.); and
b) displaying the executing application window on a part region or an entire region of the first touch-screen region when the state of the device is changed from the unfolded state to the folded state (see disclosure of a method for moving a displayed object in cooperation with an opening/closing operation of a mobile terminal having a dual display, whereby when the terminal is closed, the controller moves and displays an object from the sub-display to the main display, Figs. 60 and 65B, and ¶¶[0274]-[0279] et seq.: 

    PNG
    media_image6.png
    742
    574
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    679
    575
    media_image8.png
    Greyscale
).



In light of Kim’s disclosure of a device that moves content from one display to another in response to the detection of the device being opened or closed, it would have been obvious to one of ordinary skill in the art at the time of the invention to display content on one display (such as an external display) when the second display is in a folded state, and to move said content to a different display (such as an internal display) when the second display changes from a folded state to an unfolded state in the flexible touch-screen device disclosed by Oh, particularly in light of Oh’s disclosure of detecting opening and closing events and powering only those displays that are exposed and cutting off power to those displays that are no longer exposed, since this would ensure that said content is visible to a user at all times regardless of the folded or unfolded state of the device.

Regarding claim 28, Oh additionally teaches method of operating a flexible touch-screen device wherein the body comprises a hinge configured to support a folding operation of the second touch-screen region (see disclosure of bending portions 140, 141, 150, 151, Figs. 2-10 and col. 4, lines 61-64 et seq.:

    PNG
    media_image7.png
    299
    472
    media_image7.png
    Greyscale
).


Regarding claim 29, Oh additionally teaches a method of operating a flexible touch-screen device further comprising activating the second touch-screen region and deactivating the first touch-screen region when the second touch-screen region is unfolded to equal to or a greater than a first folding angle (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.; the Office notes that the disclosure of powering on display regions that are exposed and powering off display regions that are not exposed upon detection of a folding/unfolding event renders inherent the claimed first folding angle, since there must inherently be some angle at which the bending sensor registers a bending/unbending event).

Regarding claim 30, Oh additionally teaches a method of operating a flexible touch-screen device further comprising deactivating the second touch-screen region and activating the first touch-screen region when the second touch-screen region is folded to equal to or a smaller than a second folding angle (see disclosure that the device includes a bending sensor that senses when the display regions are folded or unfolded, and in response powers off any display region that is no longer exposed, thereby saving power, Figs. 21 and 22, and col. 11, lines 1-18 et seq.; the Office notes that the disclosure of powering on display regions that are exposed and powering off display regions that are not exposed upon detection of a folding/unfolding event renders inherent the claimed second folding angle, since there must inherently be some angle at which the bending sensor registers a bending/unbending event).

X. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '621 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '621 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '621 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                      

Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
23 May 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/facing
        2 https://www.merriam-webster.com/dictionary/face